DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2008/0181371 A1 to Merrow et al. (hereinafter “Merrow”) in view of CN105592237 (A) to ZHOU.
Regarding claim 1, Merrow discloses a method implemented by one or more processors, the method comprising: initiating a telephone call with a user using a bot (Fig.1 and paragraphs [0010], [0026]; automated telephone calling system initiates an outbound telephone call to a target person), the bot configured to initiate telephone calls and conduct telephone conversations; providing, for output at a corresponding  and : receiving, from the user, a user utterance that interrupts the synthesized speech the bot; in response to receiving the user utterance that interrupts the synthesized speech (Paragraphs [0009] and [0010]; automated phone call techniques by providing methods and systems for capturing specific responses from an initial automated telephone conversation and using that data to build or create a more personal and intelligent subsequent interaction with the person involved with the initial telephone call).
However, Merrow does not teach classifying the received user utterance as a given type of interruption, the given type of interruption being one of multiple disparate types of interruptions; and determining, based on the given type of interruption, whether to continue providing, for output at the corresponding computing device of the user, the synthesized speech of the bot.
In the same field of endeavor, ZHOU teaches classifying the received user utterance as a given type of interruption, the given type of interruption being one of multiple disparate types of interruptions; and determining, based on the given type of interruption, whether to continue providing, for output at the corresponding computing device of the user, the synthesized speech of the bot (pages 2 and 3; : a handover management unit, configured to configure a session handover condition; a handover detection unit, configured to match an analysis result of the user service session with a preset session handover condition; and switch the execution unit And if the analysis 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Merrow’s teaching with a feature of classifying the received user utterance as a given type of interruption, the given type of interruption being one of multiple disparate types of interruptions; and determining, based on the given type of interruption, whether to continue providing, for output at the corresponding computing device of the user, the synthesized speech of the bot as taught by ZHOU in order to answer specific problem or encounter that the intelligent customer service could not address (Page 1, ZHOU).

Regarding claim 2, Merrow  does not teach  the method of claim 1, wherein the given type of interruption is a non- meaningful interruption, and wherein classifying the received user utterance as the non- meaningful interruption comprises: processing audio data corresponding to the received user utterance or a transcription corresponding to the received user utterance to determine that the received user utterance includes one or more of: background noise, affirmation words or phrases, or filler words or phrases; and classifying the received user utterance as the non-meaningful interruption based on determining that the received user utterance includes one or more of: background noise, affirmation words or phrases, or filler words or phrases.

At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Merrow’s teaching with a feature of wherein the given type of interruption is a non- meaningful interruption, and wherein classifying the received user utterance as the non- meaningful interruption comprises: processing audio data corresponding to the received user utterance or a transcription corresponding to the received user utterance to determine that the received user utterance includes one or more of: background noise, affirmation words or phrases, or 

Regarding claim 3, Merrow discloses the method of claim 2, wherein determining whether to continue providing the synthesized speech of the bot comprises: 
determining to continue providing the synthesized speech of the bot based on classifying the received user utterance as the non-meaningful interruption (paragraphs [0018] and [0021]; intelligent series of speech-activated telephone calls, where a follow-up conversation with an individual build upon responses gathered from a previous call the system conducted with that person).

Regarding claim 4, Merrow discloses the method of claim 1, wherein the given type of interruption is a non-critical meaningful interruption, and wherein classifying the received user utterance as the non-critical meaningful interruption comprises: processing audio data corresponding to the received user utterance or a transcription corresponding to the received user utterance to determine that the received user utterance includes a request for information that is known by the bot, and that is yet to be provided (paragraphs [0018] and [0021]; intelligent series of speech-activated telephone calls, where a follow-up conversation with an individual build upon responses gathered from a previous call the system conducted with that person).

In the same field of endeavor, ZHOU teaches classifying the received user utterance as a given type of interruption, the given type of interruption being one of multiple disparate types of interruptions; and determining, based on the given type of interruption, whether to continue providing, for output at the corresponding computing device of the user, the synthesized speech of the bot (pages 2 and 3; : a handover management unit, configured to configure a session handover condition; a handover detection unit, configured to match an analysis result of the user service session with a preset session handover condition; and switch the execution unit And if the analysis result of the user service session meets a preset session switching condition, the user service session is switched  from intelligent customer  service to the manual customer service, and the manual service provides the corresponding service).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Merrow’s teaching with a feature of classifying the received user utterance as a given type of interruption, the given type of interruption being one of multiple disparate types of interruptions; and determining, based on the given type of interruption, whether to continue providing, for output at the corresponding computing device of the user, the synthesized speech of the bot as taught by ZHOU in order to answer specific problem or encounter that the intelligent customer service could not address (Page 1, ZHOU).


Regarding claim 5, Merrow does not teach  the method of claim 4, wherein determining whether to continue providing the synthesized speech of the bot comprises: based on classifying the user utterance as the non-critical meaningful interruption, determining a temporal point in a remainder portion of the synthesized speech to cease providing, for output, the synthesized speech of the bot; determining whether the remainder portion of the synthesized speech is responsive to the received utterance; and in response to determining that the remainder portion is not responsive to the received user utterance: providing, for output, an additional portion of the synthesized speech that is responsive to the received user utterance, and that is yet to be provided; and after providing, for output, the additional portion of the synthesized speech, continuing providing, for output, the remainder portion of the synthesized speech of the bot from the temporal point.
In the same field of endeavor, ZHOU teaches determining whether to continue providing the synthesized speech of the bot comprises: based on classifying the user utterance as the non-critical meaningful interruption, determining a temporal point in a remainder portion of the synthesized speech to cease providing, for output, the synthesized speech of the bot; determining whether the remainder portion of the synthesized speech is responsive to the received utterance; and in response to determining that the remainder portion is not responsive to the received user utterance: providing, for output, an additional portion of the synthesized speech that is responsive to the received user utterance, and that is yet to be provided; and after providing, for output, the additional portion of the synthesized speech, continuing providing, for output, 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Merrow’s teaching with a feature of determining whether to continue providing the synthesized speech of the bot comprises: based on classifying the user utterance as the non-critical meaningful interruption, determining a temporal point in a remainder portion of the synthesized speech to cease providing, for output, the synthesized speech of the bot; determining whether the remainder portion of the synthesized speech is responsive to the received utterance; and in response to determining that the remainder portion is not responsive to the received user utterance: providing, for output, an additional portion of the synthesized speech that is responsive to the received user utterance, and that is yet to be provided; and after providing, for output, the additional portion of the synthesized speech, continuing providing, for output, the remainder portion of the synthesized speech of the bot from the temporal point as taught by ZHOU in order to answer specific problem or encounter that the intelligent customer service could not address (Page 1, ZHOU).


Regarding claim 6, Merrow discloses the method of claim 5, further comprising: 
in response to determining that the remainder portion is responsive to the received user utterance: continuing providing, for output, the remainder portion of the synthesized speech of the bot from the temporal point (paragraphs [0018]- [0020]).

Regarding claim 7, Merrow does not teach the method of claim 1, wherein the given type of interruption is a critical meaningful interruption, and wherein classifying the received user utterance as the critical meaningful interruption comprises: processing audio data corresponding to the received user utterance or a transcription corresponding to the received user utterance to determine that the received user utterance includes a request for the bot to repeat the synthesized speech or a request to place the bot on hold; and classifying the received user utterance as the non-critical meaningful interruption based on determining that the received user utterance includes the request for the bot to repeat the synthesized speech or the request to place the bot on hold.
In the same field of endeavor, ZHOU teaches wherein the given type of interruption is a critical meaningful interruption, and wherein classifying the received user utterance as the critical meaningful interruption comprises: processing audio data corresponding to the received user utterance or a transcription corresponding to the received user utterance to determine that the received user utterance includes a request for the bot to repeat the synthesized speech or a request to place the bot on hold; and classifying the received user utterance as the non-critical meaningful 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Merrow’s teaching with a feature of wherein the given type of interruption is a critical meaningful interruption, and wherein classifying the received user utterance as the critical meaningful interruption comprises: processing audio data corresponding to the received user utterance or a transcription corresponding to the received user utterance to determine that the received user utterance includes a request for the bot to repeat the synthesized speech or a request to place the bot on hold; and classifying the received user utterance as the non-critical meaningful interruption based on determining that the received user utterance includes the request for the bot to repeat the synthesized speech or the request to place the bot on hold as taught by ZHOU in order to answer specific problem or encounter that the intelligent customer service could not address (Page 1, ZHOU).


claim 8, Merrow discloses the method of claim 7, wherein determining whether to continue providing the synthesized speech of the bot comprises:
providing, for output, a remainder portion of a current word or term of the synthesized speech of the bot; and after providing, for output, the remainder portion of the current word or term, cease providing, for output, the synthesized speech of the bot (paragraphs [0018] and [0021]; intelligent series of speech-activated telephone calls, where a follow-up conversation with an individual build upon responses gathered from a previous call the system conducted with that person).

Regarding claim 9, Merrow does not teach the method of claim 1, wherein classifying the received user utterance as the given type of interruption comprises:
processing audio data corresponding to the received user utterance or a transcription corresponding to the received user utterance using a machine learning model to determine the given type of interruption.
In the same field of endeavor, ZHOU teaches classifying the received user utterance as the given type of interruption comprises: processing audio data corresponding to the received user utterance or a transcription corresponding to the received user utterance using a machine learning model to determine the given type of interruption (pages 2 and 3;  a handover management unit, configured to configure a session handover condition; a handover detection unit, configured to match an analysis result of the user service session with a preset session handover condition; and switch the execution unit And if the analysis result of the user service session meets a preset session switching condition, the user service session is switched  from intelligent 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Merrow’s teaching with a feature of classifying the received user utterance as the given type of interruption comprises: processing audio data corresponding to the received user utterance or a transcription corresponding to the received user utterance using a machine learning model to determine the given type of interruption as taught by ZHOU in order to answer specific problem or encounter that the intelligent customer service could not address (Page 1, ZHOU).

Regarding claim 10, Merrow  does not teach the method of claim 9, further comprising: training the machine learning model using a plurality of training instances, wherein each of the training instances include training instance input and corresponding training instance output, wherein each training instance input includes training audio data corresponding to an interruption utterance or a transcription corresponding to the interruption utterance, and wherein each corresponding training instance output includes a ground truth label corresponding the type of interruption included in the interruption utterance.
In the same field of endeavor, ZHOU teaches training the machine learning model using a plurality of training instances, wherein each of the training instances include training instance input and corresponding training instance output, wherein each training instance input includes training audio data corresponding to an interruption 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Merrow’s teaching with a feature of training the machine learning model using a plurality of training instances, wherein each of the training instances include training instance input and corresponding training instance output, wherein each training instance input includes training audio data corresponding to an interruption utterance or a transcription corresponding to the interruption utterance, and wherein each corresponding training instance output includes a ground truth label corresponding the type of interruption included in the interruption utterance as taught by ZHOU in order to answer specific problem or encounter that the intelligent customer service could not address (Page 1, ZHOU).

Regarding claim 11, Merrow discloses the method of claim 9, wherein processing the audio data corresponding to the received user utterance or the transcription corresponding to the received user utterance using the machine learning 

Regarding claim 12, Merrow does not teach the method of claim 1, wherein classifying the received user utterance as the given type of interruption comprises: processing audio data corresponding to the received user utterance or a transcription corresponding to the received user utterance using one or more rules that match tokens of the received user utterance to one or more terms associated with each of the multiple disparate interruption types.
In the same field of endeavor, ZHOU teaches classifying the received user utterance as the given type of interruption comprises: processing audio data corresponding to the received user utterance or a transcription corresponding to the received user utterance using one or more rules that match tokens of the received user utterance to one or more terms associated with each of the multiple disparate interruption types (pages 2 and 3; a handover management unit, configured to configure a session handover condition; a handover detection unit, configured to match an analysis result of the user service session with a preset session handover condition; and switch the execution unit And if the analysis result of the user service session meets a preset session switching condition, the user service session is switched  from 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Merrow’s teaching with a feature of classifying the received user utterance as the given type of interruption comprises: processing audio data corresponding to the received user utterance or a transcription corresponding to the received user utterance using one or more rules that match tokens of the received user utterance to one or more terms associated with each of the multiple disparate interruption types as taught by ZHOU in order to answer specific problem or encounter that the intelligent customer service could not address (Page 1, ZHOU).

Regarding claim 13, Merrow discloses the method of claim 1, wherein initiating the telephone call with the user using the bot is responsive to receiving user input, from a given user associated with the bot, to initiate the telephone call (Abstract and paragraphs [0019]-0020]; an automated telephone call more interactive and intelligent by saving responses gathered from a previous call and using that information to build more personal and engaging subsequent).

Regarding claim 14, Merrow discloses the method of claim 13, wherein the user input to initiate the telephone call includes information points that are to be included in the synthesized speech that is provided for output at the corresponding computing device of the user (paragraphs [0018]-[0020]; creating an engaging and intelligent series of speech-activated telephone calls, where a follow-up conversation with an 

Regarding claim 15, Merrow discloses a method implemented by one or more processors, the method comprising: 
determining that a first user and a second user are engaged in a telephone call, wherein the first user is associated with a corresponding first computing device, and wherein the second user is associated with a corresponding second computing device (Fig.1 and paragraphs [0010], [0026]; automated telephone calling system initiates an outbound telephone call to a target person); determining that the first user has hung up the corresponding first computing device; in response to determining that the first user has hung up the corresponding first phone; and maintaining the telephone call in an active state; and determining whether the second user has rejoined the telephone call; and in response to determining that the second user has rejoined the telephone call: using a bot associated with the corresponding first computing device of the first user to continue the telephone call with the second user; providing, for output at the corresponding first computing device, a notification for the first user to rejoin the telephone call (Paragraphs [0009] and [0010]; automated phone call techniques by providing methods and systems for capturing specific responses from an initial automated telephone conversation and using that data to build or create a more personal and intelligent subsequent interaction with the person involved with the initial telephone call).

In the same field of endeavor, ZHOU teaches determining that the first user has rejoined the telephone call; and in response to determining that the first user has rejoined the telephone call, ceasing the telephone conversation between the second user and the bot (pages 2 and 3; : a handover management unit, configured to configure a session handover condition; a handover detection unit, configured to match an analysis result of the user service session with a preset session handover condition; and switch the execution unit And if the analysis result of the user service session meets a preset session switching condition, the user service session is switched  from intelligent customer  service to the manual customer service, and the manual service provides the corresponding service).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Merrow’s teaching with a feature of determining that the first user has rejoined the telephone call; and in response to determining that the first user has rejoined the telephone call, ceasing the telephone conversation between the second user and the bot as taught by ZHOU in order to answer specific problem or encounter that the intelligent customer service could not address (Page 1, ZHOU).

claim 16, Merrow discloses the method of claim 15, wherein using the bot associated with the corresponding first computing device of the first user to continue the telephone call with the second user comprises: generating synthesized speech of the bot that indicates the first user is not an active participant on the telephone call; and providing, for output at the corresponding second computing device of the second user, the synthesized speech of the bot (Paragraphs [0009] and [0010]; automated phone call techniques by providing methods and systems for capturing specific responses from an initial automated telephone conversation and using that data to build or create a more personal and intelligent subsequent interaction with the person involved with the initial telephone call).
 
Regarding claim 17, Merrow discloses the method of claim 15, further comprising: prior to the first user rejoining the telephone call, receiving, from the second user, a user utterance; generating a transcription of the user utterance; and including the transcription of the user utterance in the notification for the first user to rejoin the telephone call (Paragraphs [0009] and [0010]; automated phone call techniques by providing methods and systems for capturing specific responses from an initial automated telephone conversation and using that data to build or create a more personal and intelligent subsequent interaction with the person involved with the initial telephone call).

Regarding claim 18, Merrow discloses the method of claim 15, wherein maintaining the telephone call in the active state comprises: muting one or more 
Claim 19 is a system claim correspond to method claim 1. Therefore, claim 19 has been analyzed and rejected based on method claim 1.

Claim 20 is a non-transitory computer-readable medium claim correspond to method claim 1. Therefore, claim 20 has been analyzed and rejected based on method claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653